 

 

 

Case 7:07-cr-00144 Document 1010 Filed on 03/22/21 in TXSD Page 1 of 5

United States District Court
Southern District of Texas
FILED

 

UNITED STATES DISTRICT COURT ie MAR 22 2021 ine
FOR THE SOUTHERN DISTRICT OF TEXAS = RS
| Nathan Ochsner, Clerk *
UNITED STATES eT ie

vs Case No. 7:07-CR-00144

Nee ne ee ee Ne

GUADALUPE HERNANDEZ

 

MOTION FOR URGENT RESPONSE ON COMPASSIONATE RELEASE

 

COMES NOW, Petitioner, Pro Se Guadalupe Hernandez urgently requests a response
from the court on his motion for Compassionate Release submitted on 12-11-2020
Docket #1008.

Mr. Hernandez has indicated and confirmed he meets the criteria for Compassionate
Release according to the CDC guidelines.

Guadalupe Hernandez is an inmate at Beaumont Low FCI suffering from a combination
of illnesses Prostate Cancer, Hernia, Sleep Apnea, and Irregular Bowel. He also has a
condition in which he has been scheduled for two of his toes to be amputated and due
COVID-19 in the facility it has eliminated and prolonged care and surgery for his toes
diagnosis which may cause more severe issues. His pre-existing chronic, debilitating
and life-threatening conditions are identified by the Center for Disease Control (“CDC”) .
as high risk for COVID-19 inwhich she may become severely ill or death if she is
exposed to Covid-19.

Mr. Hernandez respectfully asks the Court to Grant his Compassionate Release Motion
for “extraordinary and compelling reasons.”

FCI Beaumont is in the midst of a severe outbreak on COVID-19 with many inmates has
‘contracted the coronavirus. The facility is not able to contro! the outbreak, limited

medical care, and no social distancing.

 

 
 

 

Case 7:07-cr-00144 Document 1010 Filed on 03/22/21 in TXSD Page 2 of 5

His medical conditions and circumstances are more dire and urgent and he humbly
requests compassionate release to modify his terms of supervised release for the

remainder of his sentence not to exceed his original sentence or time served.

Petition has information that contradicts the courts reason for denying his claim.

1. The Petitioner,.Pro Se medical conditions, Prostate Cancer,as well as other
underlying health conditions, Sleep Apnea (Upper Respiratory) Hernia, Irregular
Bowel Syndrome has been identified as “known” risk factors for developing
severe illness or death from COVID-19 according to the CDC. pursuant to 18
U.S.C. 3582(c)(1). The CDC is the highest recognized and only organization
authorized to provide guidance on COVID-19 and high risk medical conditions to
the Federal Government agencies and facilities.

2. The Petitioner, Pro Se, is not a danger to any one or her community. Her offense
is nonviolent in nature, Mr. Hernandez has had no disciplinary incidents since
incarcerated. and she is respected by other inmates.

3. This Court should endorse and agree with other courts that have held that the
Sentencing Guideline policy statement “provides helpful guidance” but “does not
constrain the Court’s independent assessment of whether ‘extraordinary and
compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A).”
United States v. Kepa maumau, No. 2:08-CR-00758-TC-11, U.S. District Court,
(District of Utah, 2019)

United States v. Rich, 17-CRO94-LM, 2020 DNH 095, at *5 n.1) (D.N.H. June 2,
2020) (citing United States v. Beck, 425 F.Supp.3d 573, 579 (M.D.N.C. 2019);
see also United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 304086, at *3 (D.
Me. July 11, 2019)). 33.

United States vs. Jorge Vazquez Torres, Case 1:19-cr-20342-BB, U.S. District
Court (S.D. Florida, July 10, 2020).

United States vs. William Harvey Yellin, Case 3:15-cr-03181-BTM, U.S. District
Court, (S.D. California, June 26, 2020).

 
 

Case 7:07-cr-00144 Document 1010 Filed on 03/22/21 in TXSD Page 3 of 5

United States vs. Joseph McMullin, Case 2:11-cr-20345-AJT-RSW. United States
District Court, (E.D. Michigan, October 7, 2020).

United States vs. Danie! Vigil, Case 3:09-cr-00322-TJC-PDB, United States
District Court, (M.D. Florida October 13, 2020).

United States vs. Edward Deandre Locke, Case 2:18-cr-00132-RAJ, United
States District Court, (W.D. Washington June 11, 2020).

4. Being incarcerated has drastically changed his outlook on life and he is
dedicated and self-motivated to improving his life and will never participate in any
criminal activity, assist young people in his community and be a better person
forever and become a positive and productive citizen with full family and

community support.

The combination of Mr. Hernandez’s chronic and debilitating medical condition along
with severe outbreak of COVID-19 within the BOP Institution Beaumont Low FCI, if he
contracts COVID-19 it would undoubtedly lead to severe illness or death - this would
clearly warrant Compassionate Release under normal circumstances. However, the
COVID-19 pandemic makes Hernandez’ circumstances even more extraordinary and

compelling, as many district courts have determined.

Accordingly, Mr. Hernandez has demonstrated extraordinary and compelling reasons
why this Court should allow this Motion. He will also be able to seek adequate care and
treatment for his medical condition.

The Court is now given the power to grant Mr. Hernandez a sentence reduction and
modify his term of supervised release to the unserved term of the original sentence.
Mr. Hernandez Prays that the Court will grant him a sentence reduction on her

reconsideration motion for Compassionate Release.
 

 

Case 7:07-cr-00144 Document 1010 Filed on 03/22/21 in TXSD Page 4 of5

Respectfully Submitted March 12, 2021

aN

—J

Guadalupe Hernandez 80256-0079

 

FCI Beaumont Low
P. O. Box 26020
Beaumont, Texas 77720
 

 

Case 7:07-cr-00144 Document 1010 Filed on 03/22/21 in TXSD Page5of5

CERTIFICATE OF SERVICE

| hereby certify, under penalty of perjury under the laws of the United States of America
pursuant to 28 U.S.C. 1746 that | have served a true and correct copy of the foregoing:

e Motion for Urgent Response on Compassionate Release Motion is served upon the
following address(es) by placing same in sealed envelope, bearing sufficient postage for
delivery via US Postal service FIRST CLASS MAIL to:

United States Clerk of Court United States Attorney Office
Bentsen Tower Bentsen Tower, Suite 600
1701 West Business HWY, Room 1011 1701 W, Hwy 83

McAllen, TX 78501 McAllen, TX 78501

Dated: March 12, 2021

 
 

Guadalupe Hernandez 80256-079
Without prejudice UCC 1-308

FCI Beaumont Low

P.O. Box 26020

Beaumont, TX 77720
